DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-4, and without traverse of species dodecanedioic acid (C12), in the reply filed on 9/15/2022 is acknowledged. The traversal is on the ground(s) that the claimed invention does represent a significant contribution over the prior art. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-4 are being examined in this application, insofar as they read on the elected species of dodecanedioic acid (C12).

Claim Objections
Claim 3 is objected to because of the following informalities: the recitation of “odecanedioic” (line 2) is suggested to read “dodecanedioic”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps. See MPEP § 2172.01. Claim 1 recites a method comprising a step, however, the actual step is missing. Claim 1 is interpreted as a method comprising feeding a diet enriched with dicarboxylic acids to an animal that produces eggs or milk.
Claim 4, the recitation of “preferably” (line 2) is indefinite as it is unclear if the limitation that follows is required to meet the scope of the invention. In addition, the recitation of “the feed” lacks antecedent basis. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Waterman et al (US 6,033,689; 3/7/2000).
The instant claims recite a method for the production of eggs or milk with a reduced cholesterol content comprising a step wherein an animal producing egg or milk is fed a diet enriched with dicarboxylic acids.
Waterman teaches a method comprising feeding a feed supplement composition comprises one or more dicarboxylic acids (a diet enriched with dicarboxylic acids) to a cow (an animal that produces eggs or milk) (col.2 line 5-8, col.6 line 43-46), wherein said dicarboxylic acid includes citric acid (col.4 line 4), and is between about 0.5% and 10% weight to total composition weight (col.4 line 25, 53, 65). Since Waterman teaches the method as claimed, the method of Waterman would results in the production of eggs or milk with a reduced cholesterol content as claimed.
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waterman et al (US 6,033,689; 3/7/2000) as applied in claims 1-2 above.
Waterman does teach the dicarboxylic acid is between about 0.5% and 10% weight of the total composition weight (col.4 line 25, 53, 65), which do overlap with the claimed concentration. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of dicarboxylic acid, since Waterman discloses that dicarboxylic acid-containing feed compositions minimize the factors reducing animal growth and the quantity and quality of milk production (col.3 line 22-23). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to optimize the concentration of dicarboxylic acid with a reasonable expectation of success.

Conclusion
Claim 3 is free of prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651